DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DEVONTE DURIL TRICE,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D17-1713 and 4D17-1714

                           [October 11, 2018]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T. Case No.
50-2013-CF-007017-AXXX-MB and 50-2013-CF-007018 AXXX-MB.

  Carey Haughwout, Public Defender, and J. Woodson Isom, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.